Citation Nr: 1033774	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2004 to August 
2007.  He had approximately 2 years and 9 months of foreign 
service, including service in Iraq and Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a November 2007 rating decision issued by the 
Regional Office (RO) in Fargo, North Dakota.


FINDING OF FACT

It is at least as likely as not that tinnitus onset during the 
Veteran's military service.


CONCLUSION OF LAW

Affording the benefit of the doubt to the Veteran, tinnitus was 
incurred in service.
 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the statutes and regulations pertaining to 
the VA's duties to provide various notices to the Veteran and to 
assist with the development of facts pertinent to his claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159. Given the favorable action taken herein, 
there is no need to discuss whether the provisions of the 
Veteran's Claims and Assistance Act (VCAA) have been fully 
satisfied with respect to this claim.  Assuming any VCAA error 
occurred, such error was harmless since this decision grants the 
benefit sought in full.  

The Veteran's service records indicate that his military 
occupational specialty (MOS) was combat engineer.  He was 
deployed to Kuwait in November 2005 and to Iraq in May 2006.  His 
awards and decorations include the Combat Action Badge.  However, 
on a November 2006 post-deployment questionnaire, the Veteran 
denied having participated in any direct combat.  His enlistment 
examination was negative for tinnitus and the service treatment 
records do not show any complaints of tinnitus.

On a November 2006 post-deployment questionnaire, the Veteran 
denied experiencing any ringing in his ears.  He reported that he 
was sometimes exposed to loud noise during his deployment.  
However, on the Veteran's claim form, which was filed a few days 
before his discharge from the military in August 2007, the 
Veteran reported that he had tinnitus that onset in 2006.  He did 
not identify a month or day that tinnitus began. 

On an October 2007 questionnaire that the Veteran completed in 
connection with a VA audiologic examination, he indicated that he 
experienced weekly ringing in the ears that lasted from 30 to 45 
minutes.  He reported that such ringing began in May 2006.   
During his audiological evaluation, which took place on the same 
day that the Veteran filled out the questionnaire, he reportedly 
told the examiner that his tinnitus had its onset in November 
2006.  The examiner was unable to determine the etiology of the 
Veteran's tinnitus.

Lay evidence is sufficient to establish a diagnosis when either a 
layperson is competent to identify the disorder, he or she is 
reporting a contemporaneous medical diagnosis, or his or her lay 
testimony about symptoms is supported by a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir.2009) (citing Jandreau).  Ringing in the ears is a symptom 
that is capable of lay observation; therefore, the Veteran is 
competent to report that he experiences tinnitus and is also 
competent to identify when this disorder began.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).

In this case, giving the benefit of the doubt to the Veteran, his 
lay statements that he experienced tinnitus beginning during his 
military service, with continuous weekly symptoms, are competent, 
credible, and provide a sufficient basis upon which to grant the 
benefit sought on appeal.  While the Veteran was somewhat 
inconsistent in identifying the specific month that his tinnitus 
began, he always reported an onset some time in 2006, which was 
during his military service.  Since the Veteran's tinnitus is 
intermittent, it is certainly possible that he does not remember 
the precise month that he first experienced the ringing in his 
ears during service.  Insofar as the Veteran filed his claim 
prior to his release from active duty, there was no post-service 
event that could account for the reported tinnitus.  Rather, the 
evidence shows that tinnitus began at some time during the 
Veteran's service.  Accordingly, the appeal is granted.  


ORDER

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


